September 22, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities: In the specification in paragraph [0001] under “CROSS-REFERENCE TO RELATED PATENT APPLICATION” section of the Specification, Applicant needs to insert - - now U.S. Patent No. 11,140,987 B2 after “This application is a continuation of U.S. Patent Application No. 16/790,511, filed 
February 13, 2020,”.  

Appropriate correction is required.

Claim Objections

Claim 30 is objected to because of the following informalities:  In claim 30, line 2, the phrase “configured to enable adjustment the seat” is unclear and confusing language.  Should the word  - - of - - be inserted after the word “adjustment?  Appropriate correction is required.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-23, 26-31, and 33-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-9, 12, and 15-20 of U.S. Patent No. 11,140,987 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 21-22, 26-31, and 33-40 is defined in the aforementioned claims of U.S. Patent No. 11,140,987 but in slightly broader language in the present invention.

Claims 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-9, 12, and 15-20 of U.S. Patent No. U.S. Patent No. 11,140,987 in view of Hoyt et al (U.S. Patent Application Publication No. 2016/0183687 A1). 
Hoyt et al teach the concept of a sensor configured to measure a temperature of the heating member, and wherein the controller is configured to control operation of the heating member based on the temperature (see paragraph [0049]  where it reads “FIG. 3 shows an example data communication environment 300. The analytics system 200 is present in the data communication environment 300. The contextualization processors 424 and evaluation processors 422, described below, may be part of algorithmic engine circuitry 302 and the application framework circuitry 304. The communication interfaces 212, may communicate with the OPS sensors for collection of various sensor data 320. For example, seating data (e.g., gestural data, postural data, spatial data, OPS model data, and/or other seating data), surface data (e.g., vibrational data, pressure data, spatial data, and/or other surface data), building data (e.g., auditory data, light usage data, power consumption data, security system data, heating/cooling data, temperature data, motion sensor data, and/or other lighting/power data), device data (e.g., personal computer (PC) application data, smartphone data, location data, calendar data, enterprise application client data, fitness monitor data (Nike(™), Jawbone(™), Fitbit(™), and/or fitness devices), wearable posture detection device data (e.g., LumoBack, and/or other wearable devices), and/or other data). The analytics system 200 may provide feedback 330 to the OPSs via new configurations (e.g., seating settings, other OPS settings, lighting states, heating/cooling states, other autonomous building feedback, enterprise application server data, and/or other feedback).)”

Claims 25 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-9, 12, and 15-20 of U.S. Patent No. U.S. Patent No. 11,140,987 in view of Cassaday (U.S. Patent No. 8,016,351 B2). Cassaday teaches that the adjustable element comprises a telescoping pedestal.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 29 -30 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Caruso (U.S. Patent No. 8,596,716 B1) in view of Kasparian (U.S.  Patent No. 3,323,833).

    PNG
    media_image1.png
    136
    119
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    137
    129
    media_image2.png
    Greyscale

Caruso teaches a seating assembly for one or more users, the seating assembly comprising: 
a back portion 2 comprising a back cushion and a back heating element 11, 12, 13,14,15,16,17 positioned within the back cushion, wherein the back heating element and the back cushion are configured to transfer heat to a torso of a user;
a seat portion 1 comprising a seat cushion and a seat heating element 3, 4,5, 6,7,8,9,10 positioned within the seat cushion, wherein the seat heating element and the seat cushion are configured to transfer heat to lower limbs of the user;
and a controller configured to receive an input regarding a desired temperature of at least one of the back heating element and the seat heating element and further -3- 4893-3765-2740.1Atty. Dkt. No. 121450-0104 configured to control operation of the at least one of the back heating element and the seat heating element based on the input (see the Abstract where it reads “A system of controlling various actuators associated with human support surfaces is disclosed. Such a system is made up of a support surface, a controller, and an actuator. The system may optionally include batteries, a means of charging the batteries, and a graphical user interface as well as a communication link between the graphical user interface and the support surfaces. The actuators are capable of altering contour and/or firmness, of a support surface, they may be vibrational or heating/cooling in nature, and they may also alter the overall relative position of a support surface to another support surface, and/or to the ground plane” as well as column 8, lines 8-16 where it reads “Another anticipated method is for the user to have to manually activate or permit the reception of commands from the wireless controller/computer/remote and the seating support surface. This could be as simple as depressing a switch on either of the two components (the controller/computer/or remote pendant and support surfaces) enabling them to transmit or receive for only a specified period of time, number of commands, or another limiting variable.) but does not teach a plurality of seats coupled o a movable base.
			
    PNG
    media_image3.png
    157
    205
    media_image3.png
    Greyscale

However, Kasparian teaches the concept of attaching a plurality of seats to a movable base 14 to be old.
As for claim 30, Caruso teaches a support member coupled to the seat portion and configured to enable adjustment of the seat relative to the movable base (See Figures 20-22 where control levers are disposed under the seat 1 for adjusting parts of the seat, such as the height of the seat.
As for claim 34, Caruso is silent as to what specific temperatures to which the heating element is configured.  However, such specifics are nothing but design choice that are dependent on the manufacturer who decides on the size and power of the heating elements. The heating elements could very well  be selected from heating elements that could be configured to heat the torso of the user to a temperature between 38 and 45 degrees Celsius to facilitate venous blood flow to the torso of the user and the seat heating element is configured to heat the lower limbs of the user to a temperature between 38 and 45 degrees Celsius to facilitate venous blood flow to the lower limbs of the user.
As for Claim 35, Caruso teaches a user interface configured to receive the input from the user (see the Abstract where it reads “A system of controlling various actuators associated with human support surfaces is disclosed. Such a system is made up of a support surface, a controller, and an actuator. The system may optionally include batteries, a means of charging the batteries, and a graphical user as well as a communication link between the graphical user interface and the support surfaces. The actuators are capable of altering contour and/or firmness, of a support surface, they may be vibrational or heating/cooling in nature, and they may also alter the overall relative position of a support surface to another support surface, and/or to the ground plane.” and  FIG. 19 is a plan view of a proposed interface for controlling the actuator(s); FIG. 20 is a schematic trimetric view of an image of a chair on a graphic user interface at the beginning of an action by a user. Also, See Fig. 5 where an example of an interface is shown in a flow chart as well as throughout the specification where several interfaces are described.)

Claim 36 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Caruso (U.S. Patent No. 8,596,716 B1) in view of Kasparian (U.S.  Patent No. 3,323,833).
It would have been obvious to one of ordinary skill in the art to perform the method of installing and operating the seating assembly as recited as this would be the normal and logical manner of installing and operating the seating assembly as taught by the combination of the references discussed above.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rodney B White/Primary Examiner, Art Unit 3636